NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS BAROJAS-GONZALEZ,                     No.    14-72544

                Petitioner,                     Agency No. A089-853-384

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jose Luis Barojas-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      The record does not compel the conclusion that Barojas-Gonzalez

established extraordinary or changed circumstances to excuse his untimely asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5); Toj-Culpatan v. Holder, 612 F.3d
1088, 1091-92 (9th Cir. 2010). Thus, Barojas-Gonzalez’s asylum claim fails.

      We lack jurisdiction to review Barojas-Gonzalez’s contention regarding past

persecution because it was not raised to the agency. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004) (exhaustion is mandatory and jurisdictional).

      The agency did not err in finding that Barojas-Gonzalez failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Holder, 816 F.3d
1226, 1228-29 (9th Cir. 2016) (concluding “imputed wealthy Americans” returning

to Mexico did not constitute a particular social group); Delgado-Ortiz v. Holder,

                                         2                                    14-72544
600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the

United States” did not constitute a particular social group). Substantial evidence

supports the agency’s finding that Barojas-Gonzalez otherwise failed to establish

that any harm he fears in Mexico will be on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Barojas-Gonzalez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Barojas-Gonzalez failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government of Mexico. See

Ramirez-Munoz, 816 F.3d at 1230.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    14-72544